I concur in the majority opinion in this case except in one particular, and that is, the attempted distinction of the case ofState ex rel. State Tax Commission v. Redd, 166 Wn. 132,6 P.2d 619. As I view it, that case is out of harmony with the majority opinion in this case, and also is out of harmony with the case of State ex rel. Seattle v. Carson, 6 Wn. 250,33 P. 528. It is my view that the Redd case should be modified so that it would harmonize with this case and the Carson case.
I concur in the majority opinion except in the one particular mentioned.
BLAKE, J., concurs with MAIN, J.